Citation Nr: 0942281	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2008, the issue before the Board was whether new 
and material evidence had been received to reopen service 
connection for hypertension, including as secondary to 
service-connected rheumatic heart disease.  In the November 
2008 decision, the Board determined that new and material 
evidence had been received and reopened the claim, then 
remanded the reopened claim for additional development and 
adjudicative action.  

When the case was returned to the Board, the Board then 
sought a Veterans Health Administration (VHA) medical 
opinion.  The VHA opinion was obtained, of which the Veteran 
has received a copy and has been allowed to submit additional 
argument.  The case is ready for further appellate review. 


FINDING OF FACT

The evidence reasonably establishes that hypertension had its 
onset in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has asserted both that hypertension had its onset 
in service and/or that his service-connected rheumatic heart 
disease has aggravated his hypertension.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for hypertension on a direct basis.  The reasons 
follow.

The service treatment records, including the separation 
examination, show that the Veteran had elevated blood 
pressure readings.  The systolic pressure ranged from 136 to 
142.  The diastolic pressured ranged from 70 to 96.  He had a 
somewhat elevated blood pressure reading at a July 1973 VA 
examination, which was 136/80.  

In the August 2009 Veterans Health Administration medical 
opinion, the VHA physician noted that the Veteran's in-
service blood pressure readings and post-service blood 
pressure readings all qualified for "pre-hypertension," 
which he stated was defined by the "Society of 
hypertension."  Specifically, the VHA physician indicated 
that any systolic blood pressure between 130-139 and 
diastolic 80 to 89 were considered pre-hypertension.

The VHA physician quoted the "Seventh Report of the Joint 
National Committee on the Prevention, Detection, Evaluation, 
and Treatment Report," which provides that, "Patients with 
prehypertension are at increased risk for progression to 
[h]ypertension."  He added that patients with the systolic 
and diastolic readings described above were at "twice the 
risk of developing [h]ypertension as those with lower 
values."  The VHA physician concluded that the Veteran's 
blood pressure during service and immediately after service 
was prehypertensive and required health-promoting lifestyle 
modification to prevent cardiovascular disease and 
progression to hypertension.  

Although the VHA physician wrote that the Veteran's blood 
pressure readings constituted "pre-hypertension," which is 
not technically a disability, and not hypertension, in the 
context of the specific history and clinical findings, and 
the fact that the Veteran, did, in fact, develop 
hypertension, the Board resolves reasonable doubt in favor of 
the Veteran to find that service connection for hypertension 
is warranted as directly incurred in service.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

Because service connection for hypertension is being granted 
on a direct basis, the Board need not address the claim for 
service connection on a secondary basis (as secondary to 
service-connected rheumatic heart disease).  Additionally, 
the Board is aware that the VHA physician did not answer the 
specific questions presented in the June 2009 opinion 
request; however, because service connection is being 
awarded, the Veteran clearly has not been prejudiced by this 
failure.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for hypertension is granted.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


